Citation Nr: 1452339	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran's surviving spouse may be recognized as a claimant as a substitute for the Veteran.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1961. He died in October 2009. The appellant is claiming as his surviving spouse.

This appeal arises from a October 2010 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). In that decision, the RO denied the appellant's request to be substituted for the Veteran as a claimant in a purportedly pending claim for VA benefits.


FINDING OF FACT

The Veteran's 2008 assertion of fraud in a 1962 rating decision did not raise a claim distinct from claims to nullify or reverse a 1962 rating decision and to revise the effective date for service connection for a kidney disorder that have been resolved.


CONCLUSION OF LAW

As no claim regarding VA benefits based on the Veteran's disabilities remains pending, there is no claim in which his surviving spouse can substitute for him. 
38 U.S.C.A. § 5121A (West 2002 & Supp. 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran received VA disability compensation. The appellant receives VA Dependency and Indemnity Compensation (DIC). The appellant is seeking to be substituted for the Veteran as a claimant in order to pursue a claim that she asserts is pending.

If a claimant for VA benefits dies while a claim, or an appeal of a decision on a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for purposes of processing the claim to completion. 38 U.S.C.A. § 5121A.

In February 1962, the Veteran submitted a claim for service connection and disability compensation for a kidney disorder, described as acute nephritis. In an April 1962 rating decision, the RO denied service connection for nephritis.

The Veteran did not appeal the April 1962 rating decision. If a claimant does not initiate an appeal of a rating decision by filing a notice of disagreement (NOD) within one year after the decision is issued, the decision becomes final. 38 U.S.C.A. § 7105 (West 2002). The April 1962 rating decision became a final decision.

A final decision on a claim that has been denied shall be reopened if VA receives new and material evidence with respect to that claim. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002). In addition, a prior determination may be reversed or amended where the evidence establishes that there was clear and unmistakable error (CUE) in the decision. 38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2014).

The United States Court of Veterans Appeals for Veterans Claims (Court) has indicated that CUE is a very specific and rare kind of error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1992). It is the kind of error, or fact or of law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id. The Court has indicated that the tests to determine whether there was CUE in a decision are: either the correct facts, as the facts were known at the time, were not before the adjudicator, that is, there is more than a simple disagreement as to how the facts were weighed or evaluated; or, the statutory or regulatory provisions existing at the time were incorrectly applied; or, an error occurred based on the record and the law that existed at the time of the decision; and the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In 2001, the Veteran submitted a claim for service connection for a kidney disorder, described as glomerulonephritis. He dated the claim April 27, 2001. The RO stamped the claim as received May 1, 2001. In a June 2001 statement, the Veteran noted that in 1962 the RO expressed awareness that the Veteran received private medical treatment for a kidney disorder. He stated that the RO nonetheless apparently had not sought, obtained, or reviewed records of the private treatment. The Veteran contended that the RO's failure to obtain and consider the private medical records constituted a grave procedural error. He asserted that, because of that error, the 1962 decision should not be considered final. He contended that his kidney disorder should be service connected effective from February 1962.

In a May 2002 rating decision, the RO granted service connection, effective May 1, 2001, for a kidney disorder described as glomerulonephritis with chronic renal insufficiency. In the same decision, the RO found that there was not CUE in the April 1962 rating decision denying service connection for a kidney disorder.

In May 2002, the Veteran submitted an NOD with the May 2002 rating decision, expressing disagreement with the effective date that the RO assigned for service connection for the kidney disorder. He contended that service connection should be effective in February 1962, when he filed his original claim for service connection for a kidney disorder.

In an April 2004 decision, the Board found that the April 1962 rating decision denying service connection for a kidney disorder did not contain CUE. The Board denied entitlement to an effective date earlier than May 1, 2001, for service connection for a kidney disorder.

The Veteran appealed the April 2004 Board decision to the Court. In a May 2006 order, the Court affirmed the Board decision. The Veteran filed a motion for reconsideration and panel decision by the Court. In August 2006, the Court denied that motion.

In June 2005, the Veteran wrote that he filed his February 1962 claim for service connection for a kidney disorder within a year after separation from service. He stated that the RO did not consider whether service connection for a kidney disorder could be presumed based on manifestation of a kidney disorder within a year after separation for service. Service connection for certain chronic diseases, including cardiovascular-renal disease and nephritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

In an October 2005 rating decision, the RO denied reopening of a claim that the 1962 rating decision contained CUE. The RO also denied reopening of a claim for an earlier effective date for service connection for a kidney disorder. The Veteran appealed the October 2005 rating decision.

In a June 2008 decision, the Board dismissed the Veteran's appeal for an earlier effective date for service connection for a kidney disorder. The dismissal included dismissal of the claim that there was CUE in the 1962 rating decision denying service connection for nephritis.

In a September 2008 statement, the Veteran requested reconsideration of the Board's April 2004 and June 2008 decisions. In another September 2008 statement, the Veteran argued that the RO's failure, in 1962, to obtain private treatment records constituted fraud. The Veteran asserted that, because of the fraud in 1962, the 1962 claim should not be considered final, and service connection for his kidney disorder should be effective from the date of his 1962 claim.

A decision of the Board is final unless the Chairman of the Board orders reconsideration, or the Board, on its own motion, corrects an obvious error in the record. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1000, 20.1001 (2014). The Board Chairman may delegate to a Board Vice Chairman or Deputy Vice Chairman action on a motion for reconsideration. 38 C.F.R. § 20.102 (2014). The Chairman delegated action on the Veteran's motion to a Board Deputy Vice Chairman (DVC). In January 2009, the DVC denied the Veteran's motion for reconsideration. The DVC found that the 2004 Board decision, as upheld by the Court, was not subject to revision on the basis of CUE or obvious error. The DVC found that that the Board's 2008 decision was fully consistent with applicable statutory and regulatory provisions.

The Veteran died in October 2009. The appellant, his surviving spouse, filed a claim for service connection for the cause of his death. In an April 2010 rating decision, the RO granted service connection for the cause of his death. The RO subsequently found that the appellant was entitled to Dependency and Indemnity Compensation (DIC), a service-connected death benefit.

In August 2010, the appellant filed a request to be substituted for her husband in a pending claim for action based on claimed fraud in the 1962 rating decision. She noted her husband's assertion that the 1962 failure to obtain private medical records constituted fraud, and that the appropriate remedies were to consider the 1962 service connection claim still open and award service connection for a kidney disorder effective from the date of the 1962 claim.

In October 2010, an RO found that the claim in which the appellant asked to be substituted had been decided and dismissed in January 2009. In the absence of a pending claim, the RO denied the appellant's request to be substituted to continue a claim.

The appellant appealed the October 2010 RO decision. In December 2010 and August 2012 statements, she contended that the Veteran's claim of fraud was separate from his claim of CUE, and that VA had not addressed his claim of fraud. She asserted that the fraud claim was a claim that in 1962 the RO intentionally refrained from seeking his private medical records.

In the September 2008 statement in which the Veteran used the term fraud, the Veteran asserted that in 1962 the RO willfully and/or intentionally refrained from seeking his private medical records. He asserted that the RO's failure in 1962 to tell him that they had not sought the records also constituted fraud. 

Both the Veteran's September 2008 statement explaining his claim of fraud, and his September 2008 request, or motion, for reconsideration of 2004 and 2008 Board decisions, were received by VA, were associated with his claims file, and were available for consideration in January 2009, when the Board DVC considered and denied his motion. The Board concludes that the DVC considered the Veteran's statement using the term fraud when she considered and denied his motion for reconsideration.

In addition, the Veteran's 2008 use of the word fraud did not add to or otherwise change his claims in any way that is relevant to the outcome. The appellant contends that in September 2008 the Veteran raised a separate claim of fraud. She indicates that he asserted that in 1962 the RO made a decision to refrain from seeking the records, and that he possibly implied that the RO decided this in order to avoid obtaining information that might support his claim. Even before 2008, however, the Veteran made essentially the same arguments and sought essentially the same remedies. That is, he asserted that the RO's failure in 1962 to seek the private medical records was unfair to him, and that this injustice warranted reversal of the 1962 rating decision and assignment of a 1962 effective date for service connection for the kidney disorder. Thus, the assertion of fraud is a rewording of the same claim, and not a different claim. The Board found that the RO's 1962 failure to seek the records did not warrant reversal of the 1962 decision. The Court upheld that finding and the DVC left the finding in place. The issue has been decided, and the decision is binding. Thus, the Veteran had no claim pending when he died. In the absence of a pending claim initiated by the Veteran, the Board denies the appellant's claim to be substituted for the Veteran to pursue a claim.


ORDER

As there is no claim raised by the Veteran that remains pending, the appellant may be not be substituted for him as a claimant.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


